Exhibit 1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

x

THE CLEVER FACTORY, INC, No. 01:20-cv-00600-AJN
A Tennessee Corporation, . :

Plaintiff, : $PROPOSERy JUDGMENT

: AND PERMANENT INJUNCTION
v.
L3 SALES AND SOURCING INC : USDC SDNY
DOCUMENT

a Texas Corporation, JASON LANE, : . : THY
an individual, and Does 1-10, : ELECTRONICALLY FILED

Defendants. : HW DOC #:

 

 

lL f4TE SILED:

 

X

 

 

This matter comes before the Court on a proposed Judgment and Permanent Injunction
which was part of an Offer of Judgment under Rule 68 of the Federal Rules of Civil Procedure.
Plaintiff Clever Factory, Inc. (“Clever Factory”) has asserted claims of copyright infringement
against Defendants L3 SALES AND SOURCING INC. JASON LANE and Does 1-10 based on
Defendant’s use of Clever Factory’s copyrighted artwork found at Exhibit A-C (Dkts. 1-1, 1-2,
1-3) to the complaint which Defendant’s variants of the registered artwork of Plaintiff are found
at Exhibit D (Dkt. 1-4) (“Artwork”).

Based on the Clever Factory’s acceptance of Defendant’s Offer of Judgment, dated
March 2, 2020, it is ORDERED, ADJUDGED and DECREED that: judgment is hereby entered
in favor of Plaintiff as described below:

This court has subject matter jurisdiction and personal jurisdiction over each of L3

SALES AND SOURCING INC. and JASON LANE and each of the Does 1-10 who are

 
employees or independent contractors or agents of L3 SALES AND SOURCING INC or
JASON LANE (herein referred to as “L3”).

L3 SALES AND SOURCING INC. have infringed and JASON LANE has induced
infringement of Plaintiffs registered copyrights as shown in Exhibit D to the Complaint (Counts
I and II); L3 SALES AND SOURCING INC. has competed unfairly with Plaintiff (Count IID);
and L3 SALES AND SOURCING INC. and JASON LANE have been unjustly enriched by their
copying of the Artwork and/or works derivative of the Artwork (Count IV). |

L3 SALES AND SOURCING INC. shall pay Clever Factory the total amount of
$25,000.00 (twenty five thousand US dollars) which includes all of Clever Factory’s claims for
relief and any and all monetary compensation, attorney fees, and costs that may be recoverable
by Clever Factory related to all use of the Artwork in any manner by L3.

L3 is hereby enjoined to the extent permitted by 17 U.S.C. §§ 101 et. seq. until expiration
of Plaintiff's copyright registration identified in Exhibits A-C to the Complaint (Dkt. 1-1, 1-2, |-
3) as follows: L3 shall not publish, use, copy, reproduce, prepare derivative works of or
otherwise distribute, display, perform, rent, lease, sell, transfer ownership or lend, or otherwise
commit copyright infringement of the Artwork.

In addition to the injunction to the extent permitted by 17 U.S.C. §§ 101, L3 SALES
AND SOURCING INC. JASON LANE and all employees, and agents of L3 SALES AND
SOURCING INC. and all entities owned or controlled by JASON LANE or L3 SALES AND
SOURCING INC. together with their employees and agents are hereby enjoined from the sale of
any and all felt pumpkin decorating kits for a period of time commencing on the date of this
order and ending three (3) years from the date of this order. The injunction in this paragraph is

not limited to the Artwork.

 
This Judgment and Permanent Injunction is a final judgment which includes all claims
and all types of relief that have been asserted or could have been asserted whether known or
unknown concerning the Artwork and includes all claims against L3 SALES AND SOURCING
INC., JASON LANE and Known Does 1-10 in this matter and includes any and all attorneys’
fees and costs Clever Factory may be due. “Known Does 1-10” includes those entities and
individuals identified in the complaint as involved in some way in sales or distribution of L3
products accused in this matter (including Dollar Tree) and also includes those individuals
working for or on behalf of or as agents for L3 SALES AND SOURCING INC.,, and/or JASON
LANE, including those identified in documents exchanged during informal discovery conducted
between the parties prior to the date of the Offer of Judgment any claims related to the parties
described in this paragraph or their agents, customers or manufacturers and alleged copying of
the Artwork not addressed herein are dismissed with prejudice.

The Court shall retain jurisdiction to enforce the terms of this Judgment and Permanent
Injunction and Clever Factory is not entitled to any further injunctive or monetary relief or
attorneys’ fees or cogs other than as set forth explicitly above.

Dated this|Yof Macks _, 2020.

It is so ordered:

AY

Unitéd States District Judge

 

 
